Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 3/1/19 is acknowledged (see also interview summary filed on 3/27/19). Therefore, Examiner will ONLY exam the claims corresponding to elected embodiment shown in Fig 6-8.
Examiner’s Note: claims 34-39, 44, 47, 50-53, 55-58, 60 are withdrawn from consideration.

Claim Objections 
Claims 33 are objected to because of the following informalities:  
In claim 33, “the platform is configured as a case to attach to a mobile electronic device” are confuse. This limitation lack antecedent basis and/or no support in the SPEC. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 59, 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada (US: 4601361) in view of ASAKURA : (JP2005310447A).
With regard claim 59, Nakada disclosed A docking accessory system, (abstract; fig 1-5) comprising: a platform configured as a case to attach to a mobile electronic device case, wherein the platform comprises a first mating mechanism (at least fig 1, Examiner consider, at least, the cover structure on the top housing of 2 where the 15A/15B is mounted, is the platform; the matting mechanism connects the platform and the accessory as discussed below); a first accessory component (at least expandable accordion structure shown in fig 4), having a first end and a second end (top/bottom sides in fig 4), wherein the first end is configured to detachably attach the first accessory component to the mobile electronic device case by way of the first mating mechanism (fig 4), wherein the first accessory component further comprises a second mating mechanism disposed at the second end (fig 4, top/bottom), where the second end is oppose opposite to the first end; and a second accessory component configured to detachably attach to the second end of the first accessory component by way of the second mating mechanism (fig 4). 
Nakada lacks teaching: the first end is configured to detachably attach the first accessory component to the mobile electronic device case; and the second end is oppose opposite to the first end; and a second accessory component configured to detachably attach to the second end of the first accessory component. Examiner’s note: Nakada did not show the detail connection between 15A/B and the device on 16a inside the accordion 18. However, ordinary skill in the art would understand the component 15A should have connections between 15A/B and the 16a inside the accordion 18 (based on col. 3 , lines 15-55). 
 ASAKURA teaches a mating mechanism for detachably attaching electronic components (at least fig 1-4;). Examiner’s note: ASAKURA’s structure also allow the connector side to be pull in a longitudinal direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (detachable connector with retractable accordion) and modify to previous discussed structure (replace Primary art’s hinge and wire (not shown) with the detachable connector/wires and also keep the retractable accordion structure) so as to have (Nakada in view of ASAKURA): the first end is configured to detachably attach (ASAKURA) the first accessory component to the mobile electronic device case; and the second end is oppose opposite to the first end; and a second accessory component configured to detachably attach (ASAKURA) to the second end of the first accessory component. The motivation to modify the previous discussed structure with the current feature is to further allow for replacing the accessory of the modified structure. 

 With regard claim 61, modified Nakada further disclosed the first end of the first accessory component comprises a first attachment surface and the second end of the first accessory component comprises a second attachment surface, and wherein the first attachment surface and second attachment surface are substantially parallel (see ASAKURA’s fig 1 and Nakada’s fig 4).
 Claims 32-33, 40-43, 45-46, 48-49, 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada (US: 4601361) in view of ASAKURA : (JP2005310447A) and Pan-Ratzlaff (US: 5852545).
With regard claim 32, Nakada disclosed A docking accessory system, (abstract; fig 1-5) comprising: a platform comprising a mating mechanism (at least fig 1, Examiner consider, at least, the cover structure on the top housing of 2 where the 15A/15B is mounted, is the platform; the matting mechanism connects the platform and the accessory as discussed below) for detachably attaching a plurality of types of accessories (compare fig 4A, 4B) to a mobile electronic device (at least the keyboard unit 5 is portable; Examiner consider as a mobile electronic device); a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (compare fig 4a/4b).
Nakada lacks teaching: detachably attaching a plurality of types of accessories and a second accessory type of the plurality of types of accessories, different from the first accessory type, configured to detachably attach to the platform by way of the mating mechanism.
ASAKURA teaches a mating mechanism for detachably attaching electronic components (at least fig 1-4). Examiner’s note: ASAKURA’s structure also allow the connector side to be pull in a longitudinal direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (detachable connector with retractable accordion) and modify to previous discussed structure (replace Primary art’s hinge and wire (not shown) with the detachable connector and also keep the retractable accordion structure) so as to further allow for replacing the accessory of the modified structure. 
Nakada in view of ASAKURA lacks teaching: a plurality of types of accessories.
Pan-Ratzlaff teaches a plurality of types of accessories (at least there are a plurality of types of speakers in fig 1-6) for mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (multiple different type of accessories) and modify to previous discussed structure (modified to the primary’s accessory) so as to have (Nakada in view of ASAKURA and Pan-Ratzlaff): a plurality of types of accessories (Pan-Ratzlaff) and a second accessory type (Pan-Ratzlaff) of the plurality of types of accessories, different from the first accessory type, configured to detachably (discussed above) attach to the platform by way of the mating mechanism (discussed above). The motivation to modify the previous discussed structure with the current feature is to provide more accessories for the users.
 
With regard claim 33, modified Nakada further disclosed the platform is configured as a case to attach to a mobile electronic device (at least fig 2, Examiner consider the case on top is attached to the mobile electronic device).
With regard claim 40, modified Nakada further disclosed the second accessory type comprises a grip accessory (at least fig 1, the structure or housing allow user to grip, Examiner consider as a grip accessory).
With regard claim 41, modified Nakada further disclosed the grip accessory is an extendable accessory configured to extent outward from the mobile device platform and to retract back to the mobile device platform (at least fig 1).
With regard claim 42, modified Nakada further disclosed the extendable accessory comprises a tapered tubular accordion having a first end and a second end, the tapered tubular accordion movable for expanding and collapsing along a longitudinal axis of the extendable accessory, the tapered tubular accordion being coupleable to the platform at the first end (see fig 1-2; see also ASAKURA’s fig 1-4).
With regard claim 43, modified Nakada further disclosed the extendable accessory further comprises a disc operatively coupled to the second end of the tapered tubular accordion (at least fig 4; Examiner consider, at least, the shape of the 15A/B, or the top portion, is a disc).
With regard claim 45, modified Nakada further disclosed the mating mechanism is configured to attach the first and/or second accessory type to the platform in a plurality of attachment orientations (see fig 4; see also the modified ASAKURA).
With regard claim 46, modified Nakada further disclosed the mating mechanism is configured to adjustably attach the first and/or second accessory type to the platform (see fig 4; see also the modified ASAKURA).
With regard claim 48, modified Nakada further disclosed the first accessory type comprises a rotatable accessory configured to rotate about a longitudinal axis of the rotatable accessory relative to the mobile device and platform (see fig 4; see also the modified ASAKURA).
With regard claim 49, modified Nakada further disclosed the first accessory type comprises a tiltable docking accessory configured to tilt at an angle relative to the mobile device and platform (see fig 4; see also the modified ASAKURA).
With regard claim 54, modified Nakada further disclosed mating mechanism is configured to detachably attach the first accessory type completely flush against the platform (at least see fig 1 and fig 2).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “First, Daniel discloses wearables strap or wristband to which different modules 8 can be attached via docking nodes 4. However, unlike the claimed arrangement in which different accessories are attached to a platform using the same mating mechanism, Daniel at best stands for the proposition of attaching different modules using different mating mechanisms as Daniel clearly shows a multiplicity of docking nodes or points along the wristband are used for the different modules. Thus, Daniel does not cure the deficiency of Vossoughi, and therefore the combination does not teach or suggest each of the claimed limitations.” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841